 



EXHIBIT 10.2
CONFIDENTIAL INFORMATION AND NON-SOLICITATION AGREEMENT
     This Confidential Information and Non-Solicitation Agreement (“Agreement”)
is entered into as of this    1st      day of      July        , 2006 by and
between Midwest Banc Holdings, Inc. (the “Company”) and the undersigned employee
(“Employee”). In consideration of the covenants contained in this Agreement,
Employee’s continued employment by the Company, the compensation and benefits to
be provided Employee while employed by the Company, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged, the parties
agree as follows:
     1.     At-Will Employment. The Company employs Employee as an at-will
employee and the parties agree that there is no employment term. Nothing
contained in this Agreement shall constitute a guaranteed period of employment
or any right to continued employment. Both Employee and the Company may
terminate the Employee’s employment at any time.
     2.     Restricted Stock. In consideration for the Employee entering into
this Agreement, the Company hereby agrees to provide Employee an award of
restricted stock as set forth in the Restricted Stock Grant Notice (attached to
this Agreement and incorporated by reference herein). All rights and obligations
with respect to the restricted stock award are governed by the terms of the
Midwest Banc Holdings, Inc. Stock and Incentive Plan and the attached Restricted
Stock Grant Notice.
     3.     Confidential Information.
          (a) Employee acknowledges that during the course of his or her
employment he or she has learned or will learn or develop Confidential
Information (as that term is defined in this Section 3). Employee further
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of Employee’s duties, will cause Company or
its affiliates irreparable harm.
          (b) For purposes of this Section, Confidential Information means trade
secrets (such as technical and non-technical data, a program, method, technique
or process) and other proprietary information concerning the products, processes
or services of Company or its affiliates, including but not limited to: computer
programs; marketing, or organizational research and development; business plans;
revenue forecasts; personnel information, including the identity of other
employees of Company, its successors or their affiliates, their
responsibilities, competence, abilities, and compensation; pricing and financial
information; current and prospective customer lists and information on customers
or their employees; information concerning planned or pending acquisitions or
divestitures; and information concerning purchases of major equipment or
property, which information: (a) has not been made generally available to the
public in violation of a confidentiality agreement, fiduciary duty or similar
obligation; and (b) is useful or of value to the current or anticipated
business, or research or development activities of Company or its affiliates; or
(c) has been identified as confidential by: (i) Employee, or (ii) to Employee’s
knowledge, by the Company, its successors or their affiliates, either orally or
in writing.

 



--------------------------------------------------------------------------------



 



          (c) Except in the course of his or her employment and in the pursuit
of the business of the Company, its successor or their affiliates, Employee
shall not, during the course of his or her employment and continuing until the
     first                     anniversary of said termination date, for any
reason, directly or indirectly, disclose, publish, communicate or use on his or
her behalf or another’s behalf, any Confidential Information, proprietary
information or other data of the Company, its successors or their affiliates.
          (d) All notes, reports, plans, memoranda or other documents created,
developed, generated or held by Employee during his or her employment concerning
or related to Company’s, its successors’ or their affiliates’ business, and
whether containing or relating to Confidential Information or not, are the
property of Company, its successors or their affiliates, as applicable, and will
be promptly delivered to Company, its successors or their affiliates upon
termination of Employee’s employment for any reason whatsoever.
     4.     Non-Solicitation.
          (a) Employee agrees that during the Non-Solicitation Period (as
defined below), Employee will not either as an individual, on his or her own
account, or as an agent, employee, director, shareholder or otherwise, directly
or indirectly, solicit, induce or encourage, or attempt to solicit, induce or
encourage any customer of the Company, its successors or their affiliates not to
do business with the Company, its successors or their affiliates. For purposes
of this paragraph, such customers and such affiliates shall be limited to those
persons or entities which are customers or affiliates as of the date immediately
preceding the date of the Employee’s termination of employment.
          (b) Employee agrees that during the Non-Solicitation Period Employee
will not, directly or indirectly solicit, induce or encourage any person who, as
of the date immediately preceding the date of the termination of employment, is
an employee of the Company, its successors or their affiliates to terminate his
or her relationship with the Company, its successors, or their affiliates.
          (c) For purposes of this Agreement, the “Non-Solicitation Period”
shall mean the period of Employee’s employment by the Company and continuing for
a period of twelve (12) months after the termination of Employee’s employment
for any reason.
     5.     Remedies. Employee warrants and represents that: (i) Employee has
read and understands this Agreement; (ii) Employee has had an opportunity to
consult with legal counsel in connection herewith; (iii) the restraints and
agreements herein provided are fair and reasonable; (iv) enforcement of the
provisions of Sections 3 and 4 will not cause the Employee undue hardship; and
(v) that the above restrictions are reasonable in scope and duration and are the
least restrictive means to protect the Company’s, its successors’ and their
affiliates’ legitimate and proprietary business interests and property from
irreparable harm.
     Employee acknowledges that failure to comply with the terms of this
Agreement will cause irreparable damage to the Company or its affiliates.
Therefore, Employee agrees that the Company, its successors or their affiliates
shall have the right to seek injunctive relief (without

2



--------------------------------------------------------------------------------



 



bond) and other equitable relief, as well as maintain an action for damages in
any court of competent jurisdiction (in addition to any other remedies available
at law or in equity) for Employee’s breach or threatened breach of the
restrictions contained in Sections 3 and 4. The existence of any claim or cause
of action Employee may have against the Company will not constitute a defense
thereto. Employee further agrees to pay reasonable attorney fees and costs of
litigation incurred by the Company, its successors, or their affiliates in any
proceeding relating to the enforcement of said provisions or to any alleged
breach thereof in which the Company, its successors or their affiliates prevail.
     In the event of a breach or a violation by Employee of any of the covenants
and provisions of this Agreement, the running of the Non-Solicitation Period
(but not of Employee’s obligation thereunder), shall be tolled during the period
of the continuance of any actual breach or violation.
     6.     No Conflicting Contracts. Employee represents and warrants that
Employee is not subject to any non-compete, non-solicitation, confidentiality or
other similar covenant in any other contract or agreement, and no contractual or
other commitment or covenant exists which would prevent Employee’s full
performance of Employee’s duties and responsibilities as an employee of the
Company.
     7.     Assignability. The Company may assign this Agreement to any
successor or affiliated entity and this Agreement inures to the benefit of the
Company, its subsidiaries, affiliated entities, successors and assigns. This
Agreement, being personal, is not assignable by Employee.
     8.     Waivers. The waiver by the Company or Employee of any action, right,
or condition in this Agreement, or of any breach of a provision of this
Agreement, shall not constitute a waiver of any other occurrences of the same
event.
     9.     Complete Agreement; Amendments. This Agreement is the complete
agreement between the parties regarding its terms, and supersedes any and all
prior agreements or understandings between them relating to its terms.
     This Agreement may be amended or canceled by mutual agreement of the
parties in writing without the consent of any other person and, so long as the
Employee lives, no person, other than the parties hereto, shall have any rights
under or interest in this Agreement or the subject matter hereof.
     10.     Survival. Employee’s obligations under this Agreement shall survive
the termination of Employee’s employment with the Company regardless of the
manner of such termination, and shall be binding upon the Employee, the
Employee’s legal representative, and the Employee’s heirs, executors, and
administrators.
     11.     Counterparts. This Agreement may be signed in one or more
counterparts, each when executed and delivered shall be an original and
enforceable against the party who signed it, but which together constitute one
and the same agreement.

3



--------------------------------------------------------------------------------



 



     12.     Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, it
is the intent of the parties that this Agreement be construed or reformed to the
fullest extent possible so as to be enforceable and be in conformance with the
manner in which it was originally intended to operate, including, without
limitation, the deletion or modification of any invalid or unenforceable
provision.
     13.     Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State Illinois.
     IN WITNESS WHEREOF, the Employee has hereunto set his or her hand and, the
Company has caused this Agreement to be executed in its name on its behalf all
as of the day and year first above written.

          COMPANY   EMPLOYEE
 
       
 
       
By:
       
 
       
 
  James Giancola   [FULL NAME]
 
  President and CEO   [TITLE]

4